DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US Pub # 2011/0284017).
In regards to claims 1 and 5, Nakamura teaches a self-contained device for removing nail enhancement product from nail beds comprising:
a flexible (Paragraph 0051) body (4), the flexible body comprising an internal cavity axially passing there through (see Figure 5 where lines in phantom indicate the internal cavity extending a length of the body);
a closed-end portion (Figure 5 at right side), said closed-end portion comprising a reservoir portion positioned at a proximal end of the flexible body (Paragraph 0054 which demonstrates impermeability of the material, meaning any liquid contained therein is contained, thus forming a reservoir); and
an open-end portion (Figure 5 at left side, as demonstrated by the finger of the user being received in such open end), said open-end portion comprising an extendable fitted ring-like portion (3, which is a fitted ring) positioned at a distal end of the flexible body,
wherein the flexible body is more rigid than the reservoir portion and the extendable fitted ring-like portion (Paragraph 0059).
	Regarding claim 2, Nakamura teaches an absorbent pad (2), said absorbent pad positioned in the internal cavity of the flexible body between the closed-end portion and the open-end portion (see Figure 6).
Regarding claim 3, Nakamura teaches the absorbent pad is fastened to the internal cavity of the flexible body (Paragraph 0061).
Regarding claim 4, Nakamura teaches the absorbent pad is a cotton pad (Paragraph 0057).

In regards to claims 10-11, Nakamura teaches a method for removing nail enhancement product from nail beds comprising: wetting an absorbent pad with a removing solution (Paragraph 0065); placing the wetted absorbent pad on top of a nail bed (Paragraph 0066); placing a self-contained device on finger or toe with the wetted absorbent pad (Paragraph 0068), wherein the self-contained device comprises: 
a flexible (Paragraph 0051) body (4), the flexible body comprising an internal cavity axially passing there through (see Figure 5 where lines in phantom indicate the internal cavity extending a length of the body); a closed-end portion (Figure 5 at right side), said closed-end portion comprising a reservoir portion positioned at a proximal end of the flexible body (Paragraph 0054 which demonstrates impermeability of the material, meaning any liquid contained therein is contained, thus forming a reservoir); and an open-end portion (Figure 5 at left side, as demonstrated by the finger of the user being received in such open end), said open-end portion comprising an extendable fitted ring-like portion (3, which is a fitted ring) positioned at a distal end of the flexible body, wherein the flexible body is more rigid than the reservoir portion and the extendable fitted ring-like portion (Paragraph 0059).
placing the flexible body of the self-contained device in direct contact with the wetted absorbent pad; sliding the extendable fitted ring-like portion down the finger or toe; leaving the self-contained device with the wetted absorbent pad on top of the nail bed until nail enhancement product is loosened (Paragraphs 0068-0070); and removing the self-contained device with the wetted absorbent pad (Paragraph 0074).
Regarding claim 17, Nakamura teaches the removing solution is acetone (Paragraph 0063)3.
Regarding claim 18, Nakamura teaches the absorbent pad is a cotton pad (Paragraph 0057).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claims 1 and 10 above, in view of Milican (US Pub # 2010/0083974).
	In regards to claims 6 and 12-13, Nakamura teaches the flexible body, but does not teach it comprises a further opening. However, Milican teaches a flexible nail covering body (12) with an opening (14) that allows a user to add solvent (24) to an absorbent material (18) that is applied to a user’s nail. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura to include the opening of Milican in order to allow the user to add additional solvent as needed to the user without disrupting positioning of the device.

Claims 6-9, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claims 1 and 10 above, in view of Abraham et al. (US Pat # 6,634,367).
In regards to claims 6-9 and 12, Nakamura teaches the flexible body, but does not teach it comprises a further opening. However, Abraham et al. teaches a nail covering body (10) with an opening (52) and a lid (70) covering the opening, where the lid can be detachable or semi detachable (Figure 14 shows a state of semi detachment, where full removal is taught Col 6, Lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura to include the opening and lid of Abraham et al. in order to allow the user to add and replace additional solvent and pad material as needed to the user without disrupting positioning of the device.
In regards to claims 13-16, Nakamura teaches the flexible body, but does not teach it comprises a further opening. However, Abraham et al. teaches a nail covering body (10) with an opening (52) and a lid (70) covering the opening, where the lid can be detachable or semi detachable (Figure 14 shows a state of semi detachment, where full removal is taught Col 6, Lines 34-40) in order to add removing solution to an absorbent pad through the opening (Col 6, Lines 5-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the body of Nakamura to include the step of including the opening and lid and addition of solvent as taught by Abraham et al. in order to allow the user to add and replace additional solvent and pad material as needed to the user without disrupting positioning of the device. 
In regards to claim 20, Nakamura teaches the step of removing the device after use, but does not expressly teach the step of separating the wetted absorbent pad from the self- contained device, and discarding the wetted absorbent pad. However, Abraham et al. teaches the separability of an absorbent pad from the rest of a nail covering device (Col 6, Lines 50-52) to allow for reuse of the device and not the absorbent pad. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of removing the device after use of Nakamura to include the step of discarding the absorbent pad, as taught by Abraham et al. in order to allow the user to reuse the device on themselves while discarding soiled absorbent pads.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 10 above.
In regards to claim 19, Nakamura teaches the step of removing the device after use, but does not expressly teach discarding the self-contained device with the wetted absorbent pad. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of removing the device after use of Nakamura to include the step of discarding the device, as such is a common method of ensuring sanitary use of devices by not allowing reuse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772